United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) o QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number 001-12000 ECO-TRADE CORP. (Exact name of registrant - registrant as specified in its charter) Delaware 13-3696015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o SMIRNOV HOLDINGS, LTD 410 Park Avenue Suite 1530 New York, NY 10022 (Address of principal executive offices) (917) 310-5810 Issuer’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common Stock, $0.001 par value (Class) (Outstanding at May 12, 2011) 1 ECO-TRADE CORP. (F/K/A YASHENG ECO-TRADE CORP.) INDEX PART I. Financial Information Item 1. Financial Statements (Un-Audited) Condensed Consolidated Balance Sheet as of March 31, 2011 (unaudited) and as of December 31, 2010 (audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended March 31, 2011 (unaudited) and 2010 (audited) 4 Condensed Consolidated Statements of Stockholders’ equity for the three months ended March 31, 2011 and for the fiscal year ended December 31, 2010 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 (unaudited) and 2010 (audited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. Other Information 27 Signature 31 2 PART I. Financial Information Item 1. Financial Statements (Un-Audited) ECO-TRADE CORP. (f/k/a Yasheng Eco-Trade Corp) Consolidated Balance Sheet As of March 31, 2010 (unaudited) and December 31, 2010 (audited) Amounts in US dollars March 31 (unaudited) December 31 (audited) ASSETS Current assets: Cash and cash equivalents — — Total current assets — — Total Non Current assets from discontinued operations — — Total assets — — LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses Dividends Payable Short-term convertible notes payable Short-term convertible note payable - related party Total current liabilities Long-term debt — — Total non Current liabilities Stockholders’ deficit: Preferred stock, series E convertible, $.001 stated value, 300,000 shares authorized issued and outstanding as of March 31, 2011 and December 31, 2010, respectively; 7% dividend per annum Preferred stock, series F convertible, $.001 stated value, 10,000 shares authorized issued and outstanding at March 31, 2011 and December 31, 2010 10 10 Common stock, $.001 par value - Authorized 400,000,000 shares; 1,802,718 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock – 1,000 common shares at cost ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit — — See accompanying notes to consolidated financial statements. 3 ECO-TRADE CORP. (f/k/a Yasheng Eco-Trade Corp) Consolidated Statements of Operations and Comprehensive Income For the Fiscal Quarters ended March 31, 2011 and 2010 Amounts in US dollars For the fiscal quarter ended March 31, (unaudited) (unaudited) Revenues $
